Dismissed and Memorandum Opinion filed August 26, 2004








Dismissed and Memorandum Opinion filed August 26,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00688-CR
____________
 
ERIC JAMESON,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
278th District Court
Walker County,
Texas
Trial Court Cause No. 21,051-C
 

 
M E M O R A N D U M   O P I N I O N
After a plea of no contest to murder, on December 17, 2001,
appellant was placed on deferred adjudication community service for ten years
and assessed a fine of $1,000.  On June
11, 2003, the State moved to adjudicate appellant=s guilt. The trial court found the
allegations of the State=s motion true, adjudged appellant guilty, and on November 21,
2003, sentenced appellant to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice.  No timely motion for new trial was
filed.  Appellant=s pro se notice of appeal was not
filed until July 1, 2004.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 26, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).